DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2020 and 9/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Specification
The specification is objected to because there are numerous instances of “DCPC” when “DCPD” is the correct acronym.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 12 objected to because of the following informalities: “DCPC” is an apparent typo of “DCPD”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 11  Volume increase remaining at 1 percent or less for two days or more is claimed, and this is an open-ended range that would include an unbounded upper limit distance.  Therefore it encompasses times that cannot reasonably be possible in the present invention.  To make a point through hyperbole the present application does not provide full enablement for a time of 100 years.  The specification does not show that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve such a period of time greatly exceeding about 2 days without undue experimentation, even though these amounts are encompassed in the claimed range.  MPEP 2164.06(a).  All other claims depend from either claim 1 or claim 11.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 11  These claims recite density without providing the units making it unclear as to the degree of density required.  All other claims depend from either claim 1 or claim 11.
Claims 1 and 11  These claims are vague in that the time range is open-ended and would include an unbounded period of time beyond about 2 days.  All other claims depend from either claim 1 or claim 11.
Claim 15  Apparently unintended phrase repetition has introduced grammatical difficulty in determining what is required.  The examiner has examined the claim assuming it corresponds to published application paragraph [0046].
Claim 17  The claim is indefinite at least in that it appears to require placing a cured pre-polymer mixture into liquid DCPD.  The examiner has examined the claim assuming it corresponds to published application paragraph [0047].  Claims 18 and 19 depend from claim 17.
Claim 17  There is insufficient antecedent basis in the claim for “the activated pre-polymer mixture”.  Claims 18 and 19 depend from claim 17.
Claim 20  This claim recites “a housing 120” making it unclear whether the claim is intended to be limited to the housing so numbered in the specification and drawing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (US20200064871) [Fripp], in view of Giardello et al (US6525125) [Giardello].
NOTE:  Woodson et al. (WO1997020865) [Woodson] is incorporated by reference in Giardello [col. 10, lines 8-11].  All documents that are directly or indirectly incorporated by reference in Giardello are treated as part of the specification of Giardello. M.P.E.P. 2163.07(b).
Claim 1  Fripp discloses a flow control device 116 for a wellbore downhole tool [Figs. 1-9; abstract; para. 0031,0029], comprising:  
a float body 200,202, wherein the float body has a density range for water floats of about 0.8 to about 1.0 gm/cc and for gas floats of about 0.2 to about 0.7 gm/cc [para. 0029].
Fripp further discloses tight positional tolerances in a flow control device particularly similar to the flow control device of the present application such that excessive swelling of the Fripp float body 200,202 would prevent the proper opening and closing of the Fripp flow control device [compare Fripp’s Fig. 8 and the applicants’ Fig. 1], Fripp’s tight positioning tolerance thereby suggesting that swelling be reduced to substantially nothing.
Fripp otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) that the density range is only from about 0.6 to about 1.0 gm/cc, (2) that the float body includes a dicyclopentadiene thermoset resin, nor (3) that the float body has a volume swelling of 1 percent or less in the presence of a formation fluid produced in the wellbore over a production period of about 2 days or more.  
In a case where the claimed range lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the density range be only from about 0.6 to about 1.0 gm/cc.   
Fripp, as modified, does not explicitly disclose (2) that the float body includes a dicyclopentadiene thermoset resin, nor (3) that the float body has a volume swelling of 1 percent or less in the presence of a formation fluid produced in the wellbore over a production period of about 2 days or more.  
Giardello discloses forming buoyant components from compositions including DCPD [col. 7, line 33 – col. 8, line 23, col. 10, lines 58-62], the compositions being useable at least in salt water [i.e., marine uses; col. 1, lines 59-63], such compositions also exhibiting high toughness and hardness [col. 2, lines 28-40], low moisture adsorption [col. 10, lines 58-62; such low moisture adsorption promoting resistance to swelling], and variable densities, including at least 0.53 – 0.8 gm/cc [col. 15, Table 1], and further discloses product usages indicative of hard, rigid, non-expanding surfaces, e.g., at least boat hulls, propellers, baseball bats, tent stakes, axes, shovels, picks, helmets, bullets, shell cases, bowling balls, bowling pins, horseshoes, and knives [col. 10, lines 27-58], and that such hardness and toughness is increased through the use of “hardness modulators” and “toughness modulators” as additives [col. 2, lines 41-54; col. 8, line 36 – col. 9, line 10].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fripp, as modified, to construct the float body from compositions including DCPD, as disclosed by Giardello, with hardness and toughness modulators added as needed to greatly reduce volume swelling, as suggested by Fripp, and to prevent volume swelling from exceeding one percent as suggested by Giardello’s use of the DCPD compositions in the above-described components requiring such volume swelling reduction.  One of ordinary skill in the art would reasonably have expected that this construction would have been within the skill of the art and would yield and achieve the predictable result that the float bodies would be useable in an environment anticipated by Fripp.
Claim 2  Fripp, as modified with respect to claim 1, discloses that at least about 50 weight percent of the float body is composed of the dicyclopentadiene thermoset resin [col. 15, Example 13, Table 1].
Claim 3  Fripp, as modified with respect to claim 1, discloses that the dicyclopentadiene thermoset resin is a homopolymer of dicyclopentadiene [col. 8, lines 7-9].
Claim 4  Fripp, as modified with respect to claim 1, discloses that the dicyclopentadiene thermoset resin is a copolymer of dicyclopentadiene and tricyclopentadiene [col. 8, lines 7-13].
Claim 5  Fripp, as modified with respect to claim 1, discloses that the float body is configured as a liquid float 200 having the density in a range from about 0.8 to 1.0 gm/cc [para. 0029].
Claim 6  Fripp, as modified with respect to claim 1, discloses that the float body is configured as a gas float 202 having the density in a range from about 0.2 to 0.7 gm/cc [para. 0029], and discloses all the limitations of this claim, but does not explicitly disclose (1) that the density range is from about 0.6 to 0.8 gm/cc.
In a case where the claimed range overlaps or lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the density range be from about 0.6 to about 0.8 gm/cc.   
Claim 7  Fripp, as modified with respect to claim 1, discloses that the float body further includes a density-modifying material [as discussed at claim 1], the density-modifying material including one or more of: inorganic fillers [at least glass; Giardello col. 5, line 63 – col. 6, line 29], metallic microspheres [at least metallic spheres; Giardello col. 6, lines 14-17] or inorganic microspheres [at least glass; Giardello col. 6, lines 42-45].
Claim 8  Fripp, as modified with respect to claim 7, discloses that at least about 5 weight percent of the float body is composed of the density-modifying material [e.g., the vermiculite and/or glass microspheres of Giardello Example 13, Table 1].
Claim 9  Fripp, as modified with respect to claim 1, discloses that the float body 200,202 is configured as one or more valves disposed within a housing of the flow control device 116 [Fig. 8; para. 0029-0031].
Claim 10  Fripp, as modified with respect to claim 9, discloses that the flow control device is configured as an autonomous flow control device, where the float body moves in the housing in response to a change in density of the formation fluid surrounding the float body in the housing, to thereby control the flow of the formation fluid through the housing [Fig. 8; para. 0029-0031].
Claim 11  As discussed at claim 1, Fripp discloses a method of manufacturing a flow control device for a wellbore downhole tool [Figs. 1-9; abstract; para. 0031,0029], comprising: 
forming a float body 200,202 for a flow control device 116 of the wellbore downhole tool, the float body having a density in a range for water floats of about 0.8 to about 1.0 gm/cc and for gas floats of about 0.2 to about 0.7 gm/cc [para. 0029].
Fripp further discloses tight positional tolerances in a flow control device particularly similar to the flow control device of the present application such that excessive swelling of the Fripp float body 200,202 would prevent the proper opening and closing of the Fripp flow control device [compare Fripp’s Fig. 8 and the applicants’ Fig. 1], Fripp’s tight positioning tolerance thereby suggesting that swelling be reduced to substantially nothing.
Fripp otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) that the density range is only from about 0.6 to about 1.0 gm/cc, (2) that the float body includes a dicyclopentadiene thermoset resin, nor (3) that the float body has a volume swelling of 1 percent or less in the presence of a formation fluid produced in the wellbore over a production period of about 2 days or more.  
In a case where the claimed range lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the density range be only from about 0.6 to about 1.0 gm/cc.   
Fripp, as modified, otherwise discloses all the limitations of this claim, but does not explicitly disclose (2) that the float body includes a dicyclopentadiene thermoset resin, nor (3) that the float body has a volume swelling of 1 percent or less in the presence of a formation fluid produced in the wellbore over a production period of about 2 days or more.  
Giardello discloses a method of manufacturing and forming buoyant components from compositions including DCPD [col. 7, line 33 – col. 8, line 23, col. 10, lines 58-62, col. 3, lines 15-20; Examples 1-29], the compositions being useable at least in salt water [i.e., marine uses; col. 1, lines 59-63], such compositions also exhibiting high toughness and hardness [col. 2, lines 28-40], low moisture adsorption [col. 10, lines 58-62; such low moisture adsorption promoting resistance to swelling], and variable densities, including at least 0.53 – 0.8 gm/cc [col. 15, Table 1], and further discloses product usages indicative of hard, rigid, non-expanding surfaces, e.g., at least boat hulls, propellers, baseball bats, tent stakes, axes, shovels, picks, helmets, bullets, shell cases, bowling balls, bowling pins, horseshoes, and knives [col. 10, lines 27-58], and that such hardness and toughness is increased through the use of “hardness modulators” and “toughness modulators” as additives [col. 2, lines 41-54; col. 8, line 36 – col. 9, line 10].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fripp, as modified, to construct the float body from compositions including DCPD, as disclosed by Giardello, with hardness and toughness modulators added as needed to greatly reduce volume swelling, as suggested by Fripp, and to prevent volume swelling from exceeding one percent as suggested by Giardello’s use of the DCPD compositions in the above-described components requiring such volume swelling reduction.  One of ordinary skill in the art would reasonably have expected that this construction would have been within the skill of the art and would yield and achieve the predictable result that the float bodies would be useable in an environment anticipated by Fripp.
Claim 12  Fripp, as modified with respect to claim 11, discloses that forming the float body includes providing a liquid dicyclopentadiene monomer [Giardello col. 2, lines 41-43; at least Examples 13 and 28].
Claim 13  Fripp, as modified with respect to claim 11, discloses that forming the float body includes mixing a liquid dicyclopentadiene monomer and a co-monomer together to form a homogenous liquid pre-polymer mixture [Giardello col. 8, lines 48-54; col. 8, lines 7-13].
Claim 14  Fripp, as modified with respect to claim 11, discloses that forming the float body includes mixing a liquid dicyclopentadiene monomer, or a homogenous liquid pre-polymer mixture including dicyclopentadiene monomer, with a density-modifying material to form a homogenous density-modified pre-polymer mixture [Giardello col. 3, lines 24-33; col. 5, lines 38-62, col. 6, lines 30-33; abstract].
Claim 15  Fripp, as modified with respect to claim 11, discloses that forming the float body includes  adding an activator to the liquid dicyclopentadiene monomer, the liquid pre-polymer mixture or the density-modified pre-polymer mixture to form an activated pre-polymer mixture [Giardello col. 2, lines 10-16, col. 3, lines 34-42; col. 5, lines 15-37; col. 6, lines 30-33; at least Example 13].  See the Section 112(b) rejection of this claim.
Claim 16  Fripp, as modified with respect to claim 11, discloses that forming the float body includes pouring an activated pre-polymer mixture that includes dicyclopentadiene monomer into a mold [col. 2, lines 41-43; col. 3, lines 10-20; 10, lines 11-26; at least Example 28; Woodson “Background”].
Claim 17  Fripp, as modified with respect to claim 11, discloses curing the activated pre-polymer mixture to cast the activated pre-polymer mixture into the DCPD thermoset resin, i.e., pouring an activated pre-polymer mixture that includes DCPD monomer into a mold and then curing the activated pre-polymer mixture to cast the activated pre-polymer mixture into the DCPD thermoset resin [at least Example 28; Woodson “Background”].  See the Section 112(b) rejection of this claim.
Claim 18  Fripp, as modified with respect to claim 17, discloses that an interior of the mold is shaped such that the dicyclopentadiene thermoset resin when removed from the mold is in a final shape of the float body [e.g., an “article of manufacture”; col. 9, line 66 – col. 10, line 17; Woodson “Background”].
Claim 19  Fripp, as modified with respect to claim 17, discloses removing the dicyclopentadiene thermoset resin from the mold and machining the dicyclopentadiene thermoset resin into a final shape of the float body [col. 9, line 66 – col. 10, line 8; at least Example 17].
Claim 20  Fripp, as modified with respect to claim 11, discloses disposing the float body 200,202 in a housing 204 of the flow control device 116 [Fripp Figs. 8,2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu (CN111875730) discloses making DCPD-based solid buoyancy materials having densities of 0.38 gm/cc and 0.62 gm/cc, with extremely low water absorption rates of 0.005% and 0.1%, respectively [para. 0054,0063].  Shepherd et al. (US 20180305516) discloses forming buoyancy providing components from compositions including DCPD [abstract; para. 0021], the components being useable at least in salt water [para. 0002].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676